Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Allowable Subject Matter
Claims 1-4, 6-8, and 16-28 are currently allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
	The prior arts, Zipeng, Mow and Kim discloses the antenna structure as claimed, but fails to specifically teach the antenna structure further comprising a first group of extending portions and a second group of extending portions; wherein each of the first and the second groups of extending portions is made of metal; the first group of extending portions comprises a first extending portion and a second extending portion, the first extending portion of the first group of extending portions is connected to an end of the first radiating section adjacent to the first gap, and the second extending portion of the first group of extending portion is connected to an end of the second radiating portion adjacent to the first gap, and the first and the second extending portions of the first group of extending portions face each other across the first gap; the second group of extending portions comprises a first extending portion and a second extending portion, the first extending portion of the second group of extending portions is connected to an end of the second radiating section adjacent to the second gap, and the second extending portion of the second group of extending portions is connected to an end of the third radiating portion adjacent to the second gap, and the first and the second extending portions of the second group of extending portions face each other across the second gap as defined in claims 1 and  17; or a coupling portion which is substantially L-shaped and made of metal, wherein: the coupling portion is electrically coupled to an end of the third radiating portion adjacent to the 
	Claims 2-4, 6-8, 18-20 and 22-28 are allowed because they depend on one of the allowed claims 1, 17 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-5pm ET Mon. & Wed. & Thurs. &Fri. on 1st workweek, and Monday & Thursday & Friday on 2nd workweek.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
September 17, 2021

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845